Exhibit 4(e), 10(b)
 
Execution Copy
 
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT
 
                                                            Dated as of April
24, 2007
 
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among CBRL GROUP,
INC., a Tennessee corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION., as administrative agent  (in such capacity, the “Agent”) for the
Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrower, the Guarantors, the Lenders and the Agent have
entered into a Credit Agreement dated as of April 27, 2006 (the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
 
(2)           The Borrower has requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement.
 
(3)           The Required Lenders are, on the terms and conditions stated
below, willing to grant the request of the Borrower and the Borrower and the
Required Lenders have agreed to amend the Credit Agreement as hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendment to Credit Agreement.  Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 2,
Article V of the Credit Agreement is hereby amended by (a) amending and
restating Section 5.02(g)(iv), such Section to read in full as follows:
 
 
“ (iv) the Borrower may repurchase, acquire or redeem the Convertible Notes
and/or any notes exchanged (“New Notes”) for such Convertible Notes (and/or any
common stock into which such Convertible Notes or New Notes are converted) with
the proceeds of the Term B-2 Facility and/or cash on hand;”

 
and (b) amending and restating Section 5.02(j)(i)(C), such Section to read in
full as follows:
 
 
“(iv)(C) the conversion of subordinated debt into equity in accordance with its
terms and any transaction permitted by Section 5.02(g)(iv);”

 
SECTION 2.  Conditions to Effectiveness.  This Amendment shall become effective
when, and only when, the Agent shall have received (a) counterparts of this
Amendment executed by the Borrower and the Required Lenders or, as to any of the
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment, (b) the consent attached hereto (the “Consent”) executed by each
Guarantor and (c) payment in full of all expenses of counsel for the Agent in
connection with this Amendment and the Credit Agreement.
 
 
CBRL GROUP, INC. - AMENDMENT NO. 1

--------------------------------------------------------------------------------


SECTION 3.  Reference to and Effect on the Credit Agreement(a)  On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in any of the Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
 
(b)  The Credit Agreement, as specifically modified by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case as amended by this Amendment.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent, nor constitute a waiver of any provision of
the Credit Agreement.
 
SECTION 4.  Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 5.  Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
 
[Remainder of page intentionally left blank]
 
 
CBRL GROUP, INC. - AMENDMENT NO. 1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

CBRL GROUP, INC., as Borrower                   By   /s/ Lawrence E.
White               Name: Lawrence E. White   Title: Senior Vice
President-Finance and         Chief Financial Officer

 
 
 
CBRL GROUP, INC. - AMENDMENT NO. 1


--------------------------------------------------------------------------------




        
 

WACHOVIA BANK, NATIONAL ASSOCIATION, as    Agent and Lender             By   /s/
Jorge A. Gonzalez           Name: Jorge A. Gonzalez   Title: Managing Director  
   

 
 
 
CBRL GROUP, INC. - AMENDMENT NO. 1

        
 

--------------------------------------------------------------------------------


 


CONSENT
 
                            Dated as of April 24, 2007
 


 
Each of the undersigned, in connection with each of the Collateral Documents and
the Guaranty referred to in the Credit Agreement dated as of April 27, 2006 (the
“Credit Agreement”) among CBRL GROUP, INC., the Guarantors named therein, the
Lenders and agents named therein, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent, hereby consents to the foregoing Amendment No. 1 to the
Credit Agreement (the “Amendment”) and hereby confirms and agrees that
notwithstanding the effectiveness of such Amendment, (a) the Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of the
Amendment, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended by the Amendment and (b) the Collateral
Documents and all of the Collateral described therein do, and shall continue to,
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment.
 


CB MUSIC, LLC




By   /s/ N.B. Forrest Shoaf            
Name: N.B. Forrest Shoaf
Title: Assistant Secretary


CBOCS DISTRIBUTION, INC.




By   /s/ N.B. Forrest Shoaf            
Name: N.B. Forrest Shoaf
Title: Assistant Secretary


CBOCS PARTNER I, LLC




By /s/ Michael J. Zylstra             
Name: Michael Zylstra
Title: Secretary


CBOCS PARTNER II, LLC


By /s/ Ursula Holmes               
Name: Ursula Holmes
Title: President


 
CBRL GROUP, INC. - AMENDMENT NO. 1

--------------------------------------------------------------------------------


 
CBOCS PENNSYLVANIA, LLC


By  /s/ N.B. Forrest Shoaf           
Name: N.B. Forrest Shoaf
Title: Assistant Secretary


CBOCS PROPERTIES, INC.


By /s/ Ursula Holmes              
Name: Ursula Holmes
Title: President


CBOCS SUPPLY, INC.


By /s/ Michael J. Zylstra            
Name: Michael Zylstra
Title: Secretary


CBOCS TEXAS LIMITED PARTNERSHIP


By: CBOCS Partner I, LLC, its general partner
 


By  /s/ Michael J. Zylstra           
Name: Michael Zylstra
Title: Secretary


CBOCS WEST, INC.


By  /s/ N.B. Forrest Shoaf           
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




CRACKER BARREL OLD COUNTRY
STORE, INC.




By  /s/ N.B. Forrest Shoaf            
Name: N.B. Forrest Shoaf
Title: Assistant Secretary




ROCKING CHAIR, INC.


By  /s/ Mindy Riddle                
Name:  Mindy Riddle
Title: President


CBRL GROUP, INC. - AMENDMENT NO. 1

--------------------------------------------------------------------------------




GUN BARREL ROAD LOGAN’S, INC.


By /s/ N.B. Forrest Shoaf            
Name: N.B. Forrest Shoaf
Title: Secretary

 
CBRL GROUP, INC. - AMENDMENT NO. 1